Case 3:18-cv-00514-MAB Document 50 Filed 03/25/21 Page 1 of 1 Page ID #423




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN HOLMON,                                )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-00514-MAB
                                             )
 HOLLY HAWKINS,                              )
                                             )
                      Defendant.             )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on March

25, 2021, Defendant Holly Hawkins’ motion for summary judgment was granted (Doc.

49), and Plaintiff’s claims against Defendant were DISMISSED with prejudice.

       Judgment is entered in favor of Defendant Holly Hawkins and against Plaintiff.

Plaintiff shall recover nothing and this action is DISMISSED in its entirety.



       DATED: March 25, 2021

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                       Page 1 of 1
